     Case 1:18-cv-11642-VM-DCF Document 228-9 Filed 06/11/21 Page 1 of 12




                                Exhibit I




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page22of
                                                               of12
                                                                  12



                             CERTIFICATE OF TRANSLATION

        I, Tian Liang, hereby certify, pursuant to 28 U.S.C. § 1746, that I am competent
 to translate from Mandarin Chinese into English and that the attached document is
 true and accurate to the best of my abilities.

 I certify under penalty of perjury under the laws of the United States that the foregoing
 is true and correct.

 Executed on:   May 14, 2020
         Shanghai, People’s Republic of China




                                                      Tian Liang
                                                      AVIC Center, 41F, 1006 Huafu Rd,
                                                      Hua Qiang Bei, Futian District,
                                                      Shenzhen, Guangdong Province,
                                                      China, 518000
                                        Case1:18-cv-11642-VM-DCF
                                        Case 1:18-cv-11642-VM-DCF Document
                                                                  Document155-11
                                                                           228-9 Filed
                                                                                 Filed06/11/21
                                                                                       05/29/20 Page
                                                                                                Page33of
                                                                                                       of12
                                                                                                          12




Reference information:
Number: 2317
7th of 2018
                                                                                        NetQin Mobile Inc
                                                                                    Accounting Voucher
                                                                                  Date 2018/7/31 10:30:22
                                                                                                                                                                     Attachment： 0
                                                                                                                                                         Voucher number：Ji-8（1/1）
                Summary                                                                     subject                                                  Debit Side              Credit Side
 Repayment of Standard Chartered Bank's     1002.03.01.04- Bank Deposit-Overseas Account-Overseas Current Account-NetQin Mobile InC. Standard                                      9,900,000.00
 onshore guarantees for offshore loans of   Chartered Bank Hong Kong Branch（USD）44711201997

 US $ 9.9 million

 Repayment of Standard Chartered Bank's     2001-Short-term loans                                                                                         9,900,000.00
 onshore guarantees for offshore loans of
 US $ 9.9 million




 IN TOTAL: SAY US DOLLARS NINE MILLION, NINE HUNDRED THOUSAND ONLY                                                                              9,900,000.00             9,900,000.00

Approved：                    Agent:               Checked：Wang, Jin                   Posting： Zhang, Jingwen                    Cashier：            Maker：Wu, Yong
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page44of
                                                               of12
                                                                  12




                 Bank Payment Application Form (Link Motion Inc.)


 Applicant：       Gao, Di                            Number：          7-8#
 Application sector：Finance Department        Department of Expenses：Finance Department
 Application Date： July 18, 2018                   Agreed payment date：


  Project：            LINK MOTION INC. Standard Chartered Bank Hong Kong Branch
                      44711201997


  Beneficiary：        CHINA MERCHANTS BANK CO. LTD., LUXEMBOURG BRANCH
                      #6550167854


  Use of Funds：


  Application         $9,900,000.00   （Capitalized）     SAY US DOLLARS NINE MILLION,NINE
  Amount                                                HUNDRED THOUSAND ONLY
  Payment Methods：          Check     Wires   Others：           （check in the check box）
  Cheque number：
  Bank Name：                                            （If sending money, it must be filled in）
  Bank Account：                                         （If sending money, it must be filled in）


  Approval column
  Department Director Approval：                  Vice President of Finance Approval：
  CFO Approval：                                  COO Review：
  CEO approval：

 * Please attach a copy of the project approval, a copy of the relevant contract, payment
 voucher, etc.
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page55of
                                                               of12
                                                                  12



 Wires transfer printing date: 19/07/2018
 Status:                    Finished                Client reference:           PIGHK22800A02318
 Payment reference:         Q0002276                Bat reference:
 Payment Date:              19/07/2018              Import reference:
 Debit date:                19/07/2018              Completer:                  LIUYINGLI
 Recorder:                   LIUYINGLI               Background reference:
 Sub reference:                                      Creation date:             19/07/2018      15:36:34
 Debit Information:
 Account Name for Payment Account：HK-HKG
 Company Name：              LINK MOTION INC.
 Debit account：         SCBLHKHHXXX-44711201997
 Payee/ Beneficiary Information
 Payee/ Beneficiary Mark：CHINA MERCHANTS             Payee/ Beneficiary Name：CHINA MERCHANTS BANK CO. LTD.,
 Account Name For Payment Account: HK-HKG            Address 1:    LUXEMBOURG BRANCH
 Account: 6550167854                                 Address 2:
 Receiving Bank Country:                             Country/Region：              US-UNITED STATES
 Clearing Code:                                      Fax:
 Bank: BANK OF AMERICA NA NEW YORK                  E-mail Address:
 Bank Code: BOFAUS3NXXX                             Tax Mark:
 Branch Name:                                        Zip Code:
 Branch Code:                                         Local Language Information:
 Intermediary Bank Counry:                            Payee/ Beneficiary Name: China Merchants Bank Co., Luxembourg
 Intermediary Bank Name:
 Intermediary Bank Code:                              Address 1:
 Wires (foreign currency) receiving bank details:     Address 2:
                                                      Address 3:
                                                      Address 4:
 Payment details:
                            loan repayment LINK MOTION INC.
 Local Language（Chinese）:
 Payment Memo
 Internal Memo:
 External Memo:
 Amount
 Amount Priority:     Payment amount                  Payment Amount:           9,900,000.00
 Debit currency:      USD                             Payee/ Beneficiary Fee:   0.00
 Currency:            USD                             Net:                       9,900,000.00
 Total Amount:        9,900,000.00
 Taxes and Discounts: 0.00
 Discount and tax details
 Discount
 Total Amount:        9,900,000.00
 Type：
 Exchange Rate (%)：


      https://webbsso.standardchartered.com/wbidc/tpymt.tt.print.event
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page66of
                                                               of12
                                                                  12



                       0.00
                                                Total discount and tax:   0.00
 Expenses, miscellaneous
 Local Expenses: Myself
 Overseas Expenses: Myself
 Foreign Exchange Contract Details
 Exchange rate type:          Not applicable
 Exchange Rate:               1
 Debit currency:              USD
 Debit Currency Equivalent: 9,900,000.00
 Instruction Code                               Regulatory Report




        https://webbsso.standardchartered.com/wbidc/tpymt.tt.print.event
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page77of
                                                               of12
                                                                  12



 Liu, Yingli


 From:                          Hohui LEE< FrankieLEE@eu.embchina.com>
 Sent:                          Friday, July 6, 2018 21:54
 To:                             Liu, Yingli; gaodi@nq.com; Zhaoqi/01047667 Company Client Department NO. 29
 Cc:                            Corporate Banking
 Subject:                        RE: RE: Payment Remainder – Link Motion due on 11 Apr 2018
 Attachment:                     LDADVICELD162088335520180427.pdf; LDADVICELD162658402820180622-100061.pdf;
                                 LDADVICELD172138449720180503.pdf; LDADVICELD172846080520180412Link motion
                                 due on 11 July 2018.pdf


 Marking status: Marked


 Hello Customer!
 There will be four loans due on July 20, 2018. Please prepare the principal, interest and handling fee to pay on time.
 One of the loans of USD4,050,000.00 needs to pay interest and service charge on July 11, 2018, and then our bank will
 immediately issue a payment notice of principal, interest and service charge from July 11 to July 20.
 Thank you!

  LD1620883355         Link Motion Inc.     USD         500,000.00                   26-07-16                    20-07-18

  LD1728460805         Link Motion Inc.     USD       4,050,000.00                   11-10-17                    20-07-18

  LD1721384497         Link Motion Inc.     USD       3,000,000.00                   01-08-17                    20-07-18

  LD1626584028         Link Motion Inc.     USD       2,350,000.00                   21-09-16                    20-07-18



 To whom it may concern，
 Please see the attached payment reminder.
 1.    Time: recommend to remit 1-2 days prior to the deadline
 2.    Amount: please select "pay full" or" charge by ours" to ensure enough funding to be parked to the Bank.
 3.    Beneficiary: Since the Borrower do not maintain an account with us, please pay directly to the Bank according to the
       attachment
 4.    Beneficiary Address: 20, Boulevard Royal L-2449 Luxembourg
 5.    Message: Repayment from "the Borrower's name".
 Please feel free to contact us if you have any questions. Thanks!




                                                             [Page #]
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page88of
                                                               of12
                                                                  12
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page99of
                                                               of12
                                                                  12
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page10
                                                             10of
                                                               of12
                                                                  12
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page11
                                                             11of
                                                               of12
                                                                  12
Case1:18-cv-11642-VM-DCF
Case 1:18-cv-11642-VM-DCF Document
                          Document155-11
                                   228-9 Filed
                                         Filed06/11/21
                                               05/29/20 Page
                                                        Page12
                                                             12of
                                                               of12
                                                                  12
